Citation Nr: 9934156	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  99-11 221A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) October 16, 1985 decision 
that denied entitlement to an increased rating for diabetes 
mellitus evaluated as 20 percent disabling.   


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from April 
1978 to April 1982.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in an 
October 16, 1985 Board decision.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. In an October 16, 1985 decision, the Board denied the 
moving party's claim for an increased rating for diabetes 
mellitus evaluated as 20 percent disabling.  

2. The Board's October 16, 1985 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The October 16, 1985 Board decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board acknowledges that the motion for 
revision of a decision based on clear and unmistakable error 
received on June 4, 1999 complied with the requirements set 
forth in 38 C.F.R. § 20.1404(a) (1999) which requires a 
writing signed by the moving party or that party's 
representative which bears the name of the veteran, the 
applicable Department of Veterans Affairs file number, and 
the date of the Board of Veterans' Appeals decision to which 
the motion relates.  See 38 C.F.R. § 20.1404(a) (1999).  

However, a motion for revision of a decision based on clear 
and unmistakable error must also set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  See 38 C.F.R. § 20.1404(b) (1999).  The 
Board notes that it has original jurisdiction to determine 
whether CUE exists in a prior final Board decision.  

Rule 1403, which is currently found at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, 
of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

(b) Record to be reviewed. --(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs (VA) not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. --(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111). 

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In accordance with the regulations in effect at the time of 
the Board decision, a 20 percent disability rating was 
applicable for moderate diabetes mellitus which is controlled 
with moderate insulin or oral hypoglycemic agent dosage and a 
restricted (maintenance) diet, without impairment of health, 
or vigor, or limitation of activity.  A 40 percent rating was 
warranted for moderately severe diabetes mellitus requiring a 
large insulin dosage, a restricted diet, and careful 
regulation of activities, i.e., avoidance of strenuous 
occupational and recreational activities.  See 38 C.F.R.
§ 4.119, Diagnostic Code 7913 (1985).

In this case, the moving party has not demonstrated that the 
October 16, 1985 Board decision contains CUE.  As stated by 
the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  CUE "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  See Russell, 3 Vet. App. at 313.  "It must always 
be remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  See Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).

In this case, the correct facts, as set forth in the claims 
folder and reported in the October 16, 1985 Board decision, 
reflect that the veteran was diagnosed with insulin dependent 
diabetes mellitus in July 1981 while on active duty.  The 
veteran medicated with 35 units of NPH insulin (new protamine 
Hagedorn).  VA treatment records dated in July 1982 reflect 
no diabetic retinopathy, probable adequate control, and that 
the veteran medicated with 37 units in the morning.  In 
September 1982, on VA examination, the veteran complained of 
symptoms of abdominal discomfort associated with bouts of 
diarrhea, easy fatigability, and weakness.  The report 
reflects that the veteran medicated with 35 units of NPH 
insulin daily.  Laboratory studies reflect a urine glucose 
reading of 3+ and a blood glucose reading of 249.  The 
diagnosis was diabetes mellitus.  

Other VA treatment records dated for the period from July 
1982 to January 1984 reflect that the veteran's insulin usage 
in July 1982 was 37 units of insulin daily.  By July 1983, 
the veteran's insulin intake was 50 units.  He reportedly 
exhibited good weight loss.  The assessments included "poor 
control diabetes mellitus" and increased blood pressure of 
questionable etiology.  The veteran was advised that he must 
either decrease his dietary intake or increase his insulin 
intake.  An eye examination performed in July 1983 revealed 
no diabetic retinopathy.  In October 1983, the veteran's 
insulin intake was 80 units.  The assessment was poor diet.  
The examiner noted that the veteran adjusted his insulin and 
that he was not good at dieting.  Between October 1983 and 
December 1983, the veteran received nutritional counseling.  
He was encouraged to increase his level of activity, 
exercise, and control his caloric intake.  In December 1983, 
the veteran was on 60 units of insulin in the morning and 34 
units of insulin in the evening.  He occasionally 
administered regular insulin.  The veteran's blood sugar was 
71.  A VA entry dated in January 1984 reflects that the 
insulin intake was 80 units in the morning and 42 units in 
the evening - dramatic increase.  The assessment was 
"control okay - probably."  

On VA examination in February 1984, the veteran's NPH usage 
had increased to 60-65 units in the morning and 30-35 units 
in the evening on weekdays and 90-100 units in the morning 
and 35-45 units in the evening on weekends.  He also reported 
that he took regular insulin as needed.  He was on a 1,500 
calorie a day diet.  He reported that he felt neither tired 
nor fatigued.  His general feeling was described as 
excellent.  His state of nutrition was characterized as 
normal.  The veteran's blood pressure was 130/98 while 
sitting, recumbent and standing.  No other physical 
abnormalities were noted.  The urine glucose reading was 1+.  
The blood glucose was 142.  Neither polyuria nor polydipsia 
were reported.  The diagnosis was diabetes.  The record also 
reflects that the veteran was employed as a ward clerk and 
attended college full time.  

By May 1984, the veteran administered between 90 and 100 
units of insulin daily.  VA examinations dated in May 1984 
and August 1984 reflect that the veteran complained of 
hypertension secondary to his diabetes.  On examination in 
May 1984, his blood pressure read 130/100 while sitting, 
130/98 while standing, 120/90 while recumbent, 140/88 
following exercise and 138/90 two minutes following exercise.  
Peripheral pulses were present throughout the four 
extremities.  The urine glucose reading was zero.  The 
impressions included diabetes mellitus and hypertension.  

In August 1984, the veteran was evaluated in the renal and 
vascular clinics.  The renal examination revealed that the 
veteran weighed 212 pounds and that his blood pressure 
reading was 144/100.  While in a supine position, the 
veteran's blood pressure read 125/85 in the right arm and 
130/82 in the left arm.  No other abnormal clinical findings 
were noted.  The assessments included diabetes mellitus and 
essential hypertension.  Although the veteran underwent a 24-
hour urine collection, serum was not obtained.  Testing 
showed evidence of hyperfiltration.  The assessment was early 
diabetic nephropathy.  The veteran was advised that weight 
loss was essential for blood pressure and diabetes mellitus 
control.  An examination conducted in the vascular clinic 
reflects no symptoms of vascular disease.  

At this juncture, it cannot be stated based on the evidence 
of record and the regulations in effect at the time of the 
decision that the Board's failure to conclude that a higher 
disability evaluation was warranted constituted 
"undebatable" error.  The Board decision reflects that the 
veteran's daily insulin intake increased steadily over the 
past few years, that he was on a restricted diet designed to 
facilitate weight loss, and that the veteran had been advised 
to increase rather than to avoid physical activity and 
exercise.  In that regard, the October 1985 Board decision 
was, therefore, consistent with and supported by the law 
applicable to the determination of whether a higher 
disability evaluation was warranted based on the medical 
evidence.  Accordingly, the denial of a disability rating in 
excess of 20 percent was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.  

In addition, the Board points out that the arguments raised 
by the veteran relate to the interpretation and evaluation of 
the evidence.  In this respect, he has raised a generic 
allegation of error concerning the October 16, 1985 Board 
decision, but not necessarily the discrete issue of CUE.  The 
veteran argues that the clinical evidence supports a 40 
percent evaluation based on the fact that 1) the daily use of 
insulin underwent an increase from the time of his initial 
evaluation, 2) there was an order for restricted diet, and 3) 
his physical activity was closely monitored.  In essence, the 
veteran's argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted, 
evaluated, and weighed.  As such, the argument cannot 
constitute a basis for a finding of CUE.  See 38 C.F.R. § 
20.1403(d)(3)); see also Luallen, supra.  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
October 16, 1985 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (1999), the 
motion is denied.  



ORDER

The motion for revision of the October 16, 1985 Board 
decision on the grounds of CUE is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 


